                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

SUSAN MICIOTTO                               CIVIL ACTION NO. 6:19-cv-00735

VERSUS                                       JUDGE DOUGHTY

HOBBY LOBBY STORES, INC.                     MAGISTRATE JUDGE HANNA

                             MEMORANDUM RULING

      Currently pending are the plaintiff’s motion to compel discovery responses

(Rec. Doc. 32) and the plaintiff’s motion to extend certain deadlines (Rec. Doc. 34).

Both motions are opposed. (Rec. Docs. 36, 38). Considering the evidence, the law,

and the arguments of the parties, and for the reasons fully explained below, both

motions are denied.

                                   Background

      The plaintiff, Susan Miciotto, claims that she was injured when she fell

outside the Hobby Lobby store in Lafayette, Louisiana. She filed her suit in state

court, and it was removed to this forum. In the pending motions, the plaintiff seeks

more sufficient responses to certain discovery requests and an extended time period

for engaging in discovery.
                                    Law and Analysis

       The discovery rules are accorded a broad and liberal treatment to achieve their

purpose of adequately informing litigants in civil trials.1 Nevertheless, discovery

does have “ultimate and necessary boundaries.”2 Further, it is well established that

“control of discovery is committed to the sound discretion of the trial court” 3 and a

“trial court enjoys wide discretion in determining the scope and effect of discovery.”4

       A.     The Motion to Extend Deadlines

       The plaintiff seeks to have the deadlines for the joinder of parties and the

amendment of pleadings extended to May 1, 2020. In support of her motion, the

plaintiff argued that surveillance video from an area inside the Hobby Lobby store

on the date of the accident showed twenty Hobby Lobby employees exiting the store

during an approximate twenty minute time period following her accident. The

plaintiff wants to depose the employees shown on the video and then possibly sue

them individually. The plaintiff believes that she would have a valid claim against




1
       Herbert v. Lando, 441 U.S. 153, 177 (1979).
2
      Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman v. Taylor,
329 U.S. 495, 507 (1947)).
3
       Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S.
Dept. of Agriculture, 815 F.2d 368, 382 (5th Cir. 1987)).
4
       Equal Employment Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th
Cir. 2017) (quoting Sanders v. Shell Oil Co., 678 F.2d 614, 618 (5th Cir. 1982)).

                                              2
any Hobby Lobby employee who had responsibility for inspecting, discovering,

repairing, or warning about the hazardous conditions in the store’s parking lot,

including the expansion joint on which she allegedly tripped.            Hobby Lobby

maintains, in its responses to written discovery, that no particular employee has that

responsibility and further maintains that each and every Hobby Lobby employee

shares that responsibility. However, Hobby Lobby has also already identified for

the plaintiff thirty-nine employees and four managers who were working on the day

of the accident, and Hobby Lobby correctly pointed out that it would be vicariously

liable for any employee’s acts or omissions in that regard.

      At the outset of this litigation, the plaintiff sued two Hobby Lobby employees

that it alleged were responsible for the condition of the parking lot where the plaintiff

allegedly fell. The court held that they were improperly joined as defendants in the

lawsuit because they were not diverse in citizenship and they owed no duties to the

plaintiff that were separate and distinct from the duties owed by Hobby Lobby, and

the claims against them were dismissed.5 The plaintiff’s theory that there is some

Hobby Lobby employee out there somewhere who might be personally liable to her

is flawed since it is unlikely that a different result would be reached if another

employee were sued. This Court finds that it would be futile to extend the deadlines



5
      See Rec. Doc. 10; Rec. Doc. 13.

                                           3
for joining parties and amending pleadings in order to permit the plaintiff more time

to try to find some additional employees to sue. Further depositions in that regard

would be disproportional to the needs of the case and, consequently, would be

beyond the scope of permissible discovery. Accordingly, the plaintiff’s motion for

the extension of deadlines is denied.

      B.     The Motion to Compel

      In evaluating the merits of the motion to compel, this Court is guided by Fed.

R. Civ. P. 26, which states that parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case, considering the factors set forth in the rule.

      In support of her motion to compel, the plaintiff identified two interrogatories

and one request for production, two areas of inquiry on the 30(b)(6) deposition notice

directed to the defendant, and six requests for production on the 30(b)(6) deposition

notice directed to the defendant that she contends have not been fully and completely

responded to. Each will be considered in turn.

      Interrogatory No. 1

      In Interrogatory No. 1, the plaintiff sought the names, addresses, and

telephone numbers of all Hobby Lobby employees who worked during November

2017 and had responsibility for the inspection, discovery, repair, and warning against

the condition at the store exit that allegedly caused the plaintiff’s accident. Hobby

                                           4
Lobby objected on the basis that this interrogatory was overly broad, irrelevant, and

not proportional to the needs of the case. Hobby Lobby further indicated that they

have provided contact information for the employees who worked on the day of the

accident but are no longer working for Hobby Lobby and will cooperate with

scheduling depositions of the current employees who were working that day.

      While the defendant objected to this interrogatory, it identified the employees

who worked at the store on the date of the accident. The defendant also stated that

all employees are responsible for the parking lot and store premises and for warning

of any hazardous conditions.       The plaintiff contends that this response is

unsatisfactory and seeks the name and contact information for all persons employed

at the store during November 2017 so that they can be deposed and then perhaps

sued. The court has already ruled that the plaintiff’s attempt to join two of the

defendant’s employees as additional defendants in the lawsuit was improper, given

that the employees were not diverse in citizenship and because the employees did

not owe a duty to the plaintiff that was separate from the duty owed by Hobby Lobby,

and, consequently, there was no reasonable possibility of recovery against the

employees. Since the defendant responded to discovery by stating that no particular

employee owed a duty to maintain the outside of the store, it is unlikely that a

different result would be reached if another employee were sued. This Court finds

that the defendant need not provide any additional information in response to this

                                         5
interrogatory. This Court finds that Hobby Lobby’s responses are sufficient and

sustains its objections.

      Interrogatory No. 2

      In Interrogatory No. 2, the plaintiff asked for the names, addresses, and

telephone numbers for all of the persons falling into the following categories of

Hobby Lobby employees who worked at the store during the month of November,

2017: store managers, front end managers; assistant managers; cashiers; and persons

responsible for the inspection of the store exterior for hazardous conditions. The

defendant objected to this interrogatory on the basis that it is overly broad, irrelevant,

and not proportional to the needs of the case. However, the defendant supplemented

its responses with the names of the persons in the listed positions on the date of the

plaintiff’s accident, provided contact information for the one who is no longer

employed by the defendant, and advised that the current employees may be

contacted through the defendant’s counsel. The plaintiff remains unsatisfied with

the defendant’s response, arguing that she needs the names and contact information

for all persons occupying these positions during November 2017 so that they can be

deposed and perhaps sued.

      As noted above, this Court has already found that the plaintiff’s attempt to

join store employees as defendants in the lawsuit was improper. This Court finds

that the defendant need not provide any additional information in response to this

                                            6
interrogatory. This Court finds that Hobby Lobby’s responses are sufficient and

sustains its objections.

      Request for Production No. 1
      30(b)(6) Area of Inquiry No. 21
      30(b)(6) Request for Production No. 12

      In both of these requests, the plaintiff seeks the production of information

concerning premises accidents at the Hobby Lobby store that occurred within three

years of the plaintiff’s accident. The defendant objected to this request on the basis

that it is overly broad, unduly burdensome, and irrelevant. The defendant also asked

for a definition of the term “claims run.” The defendant supplemented its responses

with information concerning a trip and fall outside the store on January 24, 2017,

and stated in its briefing that this was the only such accident in the year preceding

the subject accident.

      This Court finds that the request is overly broad and not proportional to the

needs of the case. The accident occurred outside the store and is unrelated to any

incidents that might have occurred inside the store.         The plaintiff failed to

demonstrate that any accidents that might have occurred inside the store are relevant

to the plaintiff’s accident. Further, the defendant has already provided information

regarding the only other incident that occurred outside the store during the year

preceding the plaintiff’s accident. This Court further finds that limiting the time

period to one year – rather than three years before the subject accident – is

                                          7
reasonable. Accordingly, this Court finds that the defendant has met its obligation

to respond to this discovery request and need not provide any additional information

in response to these discovery requests. This Court finds that Hobby Lobby’s

responses are sufficient and sustains its objections.

      30(b)(6) Area of Inquiry No. 23

      In this area of inquiry, the plaintiff seeks information contained in Hobby

Lobby’s discovery responses. Hobby Lobby objected on the basis that the inquiry

was vague, overly broad, unduly burdensome, irrelevant, and not reasonably

calculated to lead to the discovery of admissible evidence. Hobby Lobby also

objected to the extent that the inquiry seeks information protected by the attorney-

client privilege and noted that the discovery responses speak for themselves. In

response to the motion to compel, Hobby Lobby clarified its position, maintaining

its objection to any witness testifying as to the preparation of the discovery responses

but agreeing to produce a company representative to testify as to the substance of

the discovery responses.

      This Court agrees with Hobby Lobby that the area of inquiry is vague because

it could be interpreted as aimed at obtaining information protected by the attorney-

client privilege or as aimed at obtaining a fuller understanding of the substance of

the discovery responses. This Court finds that the defendant need not permit its

representative to address the preparation of the discovery responses or any topic

                                           8
protected by the attorney-client privilege during his deposition. This Court further

finds that Hobby Lobby’s position is reasonable and sustains its objections.

      (30)(b)(6) Request for Production No. 11

      In this request for production, the plaintiff seeks documents reflecting job

descriptions and job duties for store managers, assistant managers, front end

managers and cashiers. Hobby Lobby responded that it has no such documents but

will allow its corporate representative to discuss these job duties at his deposition.

This Court further finds that Hobby Lobby’s position is reasonable.

      30(b)(6) Request for Production Nos. 13 – 16

      In these requests for production, the plaintiff seeks the personnel files of Allen

Calais, Michelle Savoy, Chad Conova, and Jackie Booth. In support of the motion

to compel, the plaintiff explained that she is seeking to determine whether the files

contain reprimands or warnings regarding noncompliance with store policies and

procedures and contended that the personnel files are “relevant to the determination

of defendant’s approach to premises safety.” (Rec. Doc. 32-3 at 5).

      Hobby Lobby objected to the production of these files on the basis that the

requests are overly broad, unduly burdensome, irrelevant, and seeks confidential

information.    Hobby Lobby also argued that, since there are no allegations

concerning these four individuals, and in light of the nature of the plaintiff’s claim,




                                          9
this appeared to be a “fishing expedition” rather than a search for relevant

information. This Court agrees.

          “[D]espite the broad scope of discovery, personnel files are generally treated

with special care in the Fifth Circuit.”6 “Employee personnel files contain much. . .

sensitive and potentially embarrassing information, for example, alimony and child

support garnishment, tax records, and drug test results.”7 “[I]n resolving disputes

regarding personnel files, the court is required to balance the competing interests of

the parties in a considered manner, with regard for the breadth of the federal

discovery rules.”8 In this case, the information sought by the plaintiff can be

obtained from another source. The plaintiff can explore Hobby Lobby’s approach

to premises safety in the corporate deposition of Hobby Lobby’s corporate

representative. Furthermore, whether one or more of the four named individuals

might have been reprimanded for violating a store policy is wholly unrelated to

whether any of them know anything about the circumstances of the plaintiff’s




6
      In re: Xarelto (Rivaroxaban) Products Liability Litigation, MDL No. 2592, 2016 WL
3923873, at *6 (E.D. La. July 21, 2016).
7
      Williams v. Roy O. Martin Lumber Co. LLC, 51 Fed. App’x 483, 2002 WL 31319337, at
     th
*6 (5 Cir. 2002).
8
       George v. Entergy Services, Inc., No. 09-3676, 2010 WL 3802452, at *4 (E.D. La. Sept.
17, 2010). See, also, Eckstein Marine Service, Inc. v. M/V BASIN PRIDE, 168 F.R.D. 38, 40 (W.D.
La. 1996).

                                              10
accident. Accordingly, this Court sustains Hobby Lobby’s objections and finds that

the defendant need not produce the requested personnel files.

       Finally, the plaintiff based her arguments regarding the permissible scope of

discovery on the version of Fed. R. Civ. P. 26(b)(1) that was in effect before 2015,

even quoting the old version of the rule. “The 2015 amendments to Rule 26 deleted

from the definition of relevance information that appears ‘reasonably calculated to

lead to the discovery of admissible evidence’ because ‘[t]he phrase has been used by

some, incorrectly, to define the scope of discovery’ and ‘has continued to create

problems’ given its ability to ‘swallow any other limitation on the scope of

discovery.’”9 “The parameters established by Fed. R. Civ. P. 26(b)(1) are that

permissible discovery extends only to that which is non-privileged, relevant to

claims and defenses in the case and within the applicable Rule’s proportionality

limits.”10 The plaintiff’s counsel is cautioned that familiarity with the Rules of Civil

Procedure and significant changes to the rules is required of counsel practicing in

this court.11



9
       State Automobile Mutual Insurance Company v. Freehold Management, Inc., No. 3:16-cv-
2255-L, 2018 WL 3548866, at *2 (N.D. Tex. July 24, 2018) (quoting Robroy Indus.-Tex., LLC v.
Thomas & Betts Corp., No. 2:15-CV-512-WCB, 2017 WL 319064, at *4 (E.D. Tex. Jan. 23, 2017)
(quoting Fed. R. Civ. P. 26, 2015 comm. note)).
10
      Vinet v. BP Exploration & Production Inc., No. 18-9527, 2019 WL 3574294, at *4 (E.D.
La. Aug 6, 2019).
11
       See Local Rule 83.2.8.

                                            11
C.    Expenses and Attorneys’ Fees

      The plaintiff seeks to recover reasonable expenses and attorneys’ fees

incurred in the preparation and filing of her motion to compel. The court must award

fees and costs if the motion is granted or if the requested discovery responses are

provided after the motion is filed.12 However, the court is not required to award fees

and expenses if other circumstances make an award of expenses unjust.13 Here, this

Court found that the defendant’s objections to the plaintiff’s discovery requests were

meritorious. Therefore, no attorneys’ fees or expenses will be awarded in connection

with the plaintiff’s motion to compel.

                                          Conclusion

      For the foregoing reasons,

      IT IS ORDERED that the plaintiff’s motion for the extension of deadlines

(Rec. Doc. 34) is DENIED.

      IT IS FURTHER ORDERED that the plaintiff’s motion to compel (Rec. Doc.

32) is DENIED in all respects.

      Signed at Lafayette, Louisiana, this 19th day of March 2020.


                                            ____________________________________
                                            PATRICK J. HANNA
                                            UNITED STATES MAGISTRATE JUDGE
12
      Fed. R. Civ. P. 37(a)(5)(A).
13
      Fed. R. Civ. P. 37(a)(5)(A)(iii).

                                             12
